      0:20-cv-00822-SAL         Date Filed 07/20/20     Entry Number 13       Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   ROCK HILL DIVISION

Juwan Mar’Quis Smith,                                        Case No. 0:20-822-SAL

                           Plaintiff,

v.
                                                                     ORDER
Lamont Hicks; Robin Flemming; Christopher
Neal; Jeff Johnson; Lynette Patton; Kenny
Boone,

                          Defendants.



       This matter is before the Court for review of the March 20, 2020 Report and

Recommendation (“Report”) of United States Magistrate Judge Paige J. Gossett, made in

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). In the Report,

the Magistrate Judge recommends dismissing this action without prejudice and without issuance

and service of process.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with

this Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court is charged with

making a de novo determination of only those portions of the Report that have been specifically

objected to, and the Court may accept, reject, or modify the Report, in whole or in part. 28

U.S.C. § 636(b)(1). In the absence of objections, the Court is not required to provide an

explanation for adopting the Report and must “only satisfy itself that there is no clear error on

the face of the record in order to accept the recommendation.” Diamond v. Colonial Life & Acc.

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).




                                                1
      0:20-cv-00822-SAL        Date Filed 07/20/20       Entry Number 13     Page 2 of 2




       After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, this action is DISMISSED without

prejudice and without issuance and service of process.

              IT IS SO ORDERED.

                                                    /s/ Sherri A. Lydon
July 20, 2020                                       Sherri A. Lydon
Florence, South Carolina                            United States District Judge




                                               2
